383 Pa. 182 (1955)
New Kensington
v.
Municipal Authority of the City of New Kensington, Appellant.
Supreme Court of Pennsylvania.
Argued October 11, 1955.
November 14, 1955.
*183 Before STERN, C.J., STEARNE, JONES, MUSMANNO and ARNOLD, JJ.
Carl E. Glock, with him Gilbert J. Helwig, Albert S. Yoder, Robert D. McVey, Reed, Smith, Shaw & McClay, and Yoder & McVey, for appellant.
James Gregg, with him Anthony J. Bonadio and Vincent R. Smith, for appellee.
OPINION PER CURIAM, November 14, 1955:
This is an appeal from the grant of a preliminary injunction against the defendant-appellant. The injunction was issued after the court had taken testimony of both parties. This is an unedifying example of each of two bodies claiming to represent the people in the same geographical subdivision. Under the law our review is very much limited, being confined to whether, under the facts before the court below, there were *184 reasonable grounds for its action: Roth v. Columbia Distributing Company, 371 Pa. 297, 305, 89 A.2d 825.
The court's action fully satisfies the foregoing rule, and we accordingly affirm the decree of the court below on the opinion of Judge BAUER, reported at 3 D. & C. 2d 784; costs to abide the event.
Due to the importance of the cause, it is further ordered that the court below hold final hearing and render a decision thereon within sixty days from the date of filing of this opinion.